DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8 and 13, the recitation “extending from the plate” renders the claim vague and indefinite because “the plate” lacks antecedent basis. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tornier (US 20040210220). 
Regarding claim 8, Tornier discloses a fixation device that can be used on any long bone (para [0001] (a long bone includes a femur), the fixation device including: a longitudinal branch or body portion 3 couplable or capable of being coupled to the lateral surface of the femur shaft, the body portion including a bone anchor opening (for e.g. 5) to receive a bone anchor therethrough; and a transverse branch or posterior support portion 7 extending from the main body portion and including a fixation tab or finger 9 extending from the plate, the finger engageable or capable of being engaged with a posterior surface of the greater trochanter region of the femur, and the finger including an opening 10 configured to receive an anchoring screw or fastener therethrough.
Regarding claim 9,  Tornier discloses a laterally extending finger or proximal finger that is capable of engaging with the posterior surface of the greater trochanter region of the femur. 
Regarding claim 10,  the main body portion includes a second opening 5 at the lateral surface of a proximal end of the femur configured to receive a lateral connecting fastener.
Regarding claim 11, the transverse branch or posterior support portion has a wing-shape.
Regarding claim 12, the fixation tab or finger 9 cantilevers from the posterior portion to allow movement of the finger relative to the posterior portion.
Regarding claim 13, Tornier discloses plural fingers, a second finger extending from the body portion 3, the second finger engageable with a posterior surface of the greater trochanter region of the femur, and the second finger including an opening 10 configured to receive a second fastener therethrough.
Regarding claim 14, Tornier discloses first and second fingers are spaced apart from each other to allow relative movement of the first and second fingers (Fig. 1).
Regarding claim 15, the posterior portion cantilevers from the body portion such that the posterior portion is capable of being moved relative to the body portion (Fig. 1).


Allowable Subject Matter
Claims 1-7 and 16-20 are allowed.
The primary reason for indication of allowable subject matter is because no references or a reasonable combination thereof, could be found which disclose the combination of elements and interaction thereof as recited in the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
June 3, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775